Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 24, 2017                                                                                     Stephen J. Markman
                                                                                                                  Chief Justice

                                                                                                       Robert P. Young, Jr.,
                                                                                                             Brian K. Zahra
  154527(110)                                                                                        Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  COALITION PROTECTING AUTO NO-FAULT,                                                                        Joan L. Larsen,
  MARTHA E. LEVANDOWSKI, GERALD E.                                                                                     Justices
  CLARK, MARY ELLEN CLARK, A. MICHAEL
  DELLER, PAULINA M. DELLER and M. THOMAS
  DELLER,
            Plaintiffs-Appellants,
  and
  BRAIN INJURY ASSOCIATION OF
  MICHIGAN, ILENE IKENS, RICHARD IKENS,
  KENNETH WISSER, SUSAN WISSER,
  GREGORY WOLFE and KAREN WOLFE,
            Plaintiffs-Appellees,
                                                                     SC: 154527
  v                                                                  COA: 314310
                                                                     Ingham CC: 12-000068-CZ
  MICHIGAN CATASTROPHIC CLAIMS
  ASSOCIATION,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of Outside Legal Counsel, PLC, and
  attorney Philip L. Ellison to participate as amici curiae and to file an amicus brief in
  support of the application for leave to appeal is GRANTED. The amicus brief submitted
  on January 25, 2017, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 24, 2017
                                                                                Clerk